Case 1:21-cv-01454-JKB Document 31 Filed 08/26/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
SUSAN GOODLAXSON, et ai.,
Plaintiffs,
v. : ke
. CIVIL NO. JKB-21-1454
MAYOR AND CITY COUNCIL OF *
BALITMORE,
Defendant. *

% ; * * * * * /o* * * * * ES

ORDER
As discussed on the Telephone Scheduling Conference held on August 25, 2021, it is

hereby ORDERED that:

1. Defendant shall use best efforts to collect and produce to Plaintiffs by October 10, 2021,
all records of street resurfacing! undertaken by the City of Baltimore since August 1,
2016.

2. This matter shall be referred to a Magistrate Judge of this court for a mediation and
settlement conference to occur between November 15, 2021 and December 15, 2021.

3. A subsequent Telephone Scheduling Conference is set in for January 6, 2022 at 4:00 p.m.
Counsel for Plaintiff is directed to arrange for and distribute conference call information
to the parties and Judge Bredar’s chambers. Prior to this Telephone Scheduling

Conference, the Court shall issue a new Proposed Scheduling Order.

 

' For purposes of this Order only, the term “street resurfacing” shall mean any street repaving project involving the
paving of one or more blocks of city street.
Case 1:21-cv-01454-JKB Document 31 Filed 08/26/21 Page 2 of 2

4. Other than as ordered herein, no discovery shall occur in this case until the entry of a

final scheduling order in this case.

DATED thisZ May of August, 2021.

BY THE COURT:

Dawe. Kh IDBakon

 

James K. Bredar
Chief Judge
